UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) Of the Securities Exchange Act of 1934 þ Filed by the registrant o Filed by a party other than the registrant Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials þ Soliciting Material Under §240.14a-12 EN POINTE TECHNOLOGIES, INC. (Name of Registrant as Specified In Charter) Not Applicable (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required o Fee computed on table below per Exchange Act Rules14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No. 3) Filing Party: 4) Date Filed: EN POINTE TECHNOLOGIES, INC. AGREES TO BE ACQUIRED FOR $2.50 PER SHARE IN CASH Los Angeles, March 11, 2009 — En Pointe Technologies, Inc. (NASDAQ:ENPT),a leading national provider of business-to-business information technology products, services and solutions, today announced that it has entered into a definitive merger agreement to be acquired by Din Global Corp. (the “Acquiror”), a holding company to be owned by the Company’s President and Chief Executive Officer, Attiazaz “Bob” Din, Naureen Din (Mr. Din’s wife and also a member of the Company’s Board of Directors), and members of Mr. and Mrs. Din’s family.Pursuant to the terms of the merger agreement, the Acquiror has agreed to pay to the Company’s stockholders $2.50 in cash for each outstanding share of the Company’s common stock, representing a premium of approximately 212% over the closing share price of the Company’s common stock of $0.80 on March 11, 2009.Mr. and Mrs. Din and their family beneficially own approximately 26% of the outstanding shares of the Company’s common stock. The Company’s Board of Directors, acting upon the unanimous recommendation of a special committee comprised entirely of independent directors (the “Special Committee”), has approved the merger agreement and resolved to recommend that the Company’s stockholders vote in favor of the agreement. Dr.
